Citation Nr: 1014344	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD) from 
October 24, 2005 to June 10, 2009.  

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD from June 11, 2009 to the present.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from February 1966 to February 1968, to include duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for PTSD at a 30 
percent rating.  A subsequent rating decision, dated in 
October 2009, established a 50 percent rating for the period 
of June 11, 2009 to the present.  


FINDINGS OF FACT

1.  For the period of October 24, 2005 to June 10, 2009, the 
Veteran's PTSD was productive of impairment in social and 
occupational functioning, with noted reduced reliability; the 
Veteran exhibited anger, irritability, recurrent re-
visitation of traumatic events, and sleep disturbances as his 
principal symptoms.  

2.  From June 11, 2009 to the present, the Veteran has 
exhibited impairment in most areas of social and occupational 
functioning; the Veteran has been unable to work, remains in 
his home with limited social interaction, and has displayed 
impulse control issues; there is no indication of psychosis, 
neglect of hygiene, or impairment in thought processes or 
judgment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 
percent for PTSD, for the period of October 24, 2005 to June 
10, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial disability rating of 70 
percent for PTSD, for the period of June 11, 2009 to the 
present, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & supp. 2007); 38 C.F.R. §§  3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) mandate notification of all five 
elements of a service connection claim.  Those five elements 
include (1) Veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran 
on how VA determines that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted.  Id.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated November 2005, with respect to his claim for 
service connection for PTSD.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim, the relative duties of VA and the 
claimant to obtain evidence.  A March 2006 letter provided 
notification of the laws regarding degrees of disability and 
effective dates; this notification also substantially 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  
Accordingly, once service connection was granted for PTSD and 
a disability rating and effective date was assigned, section 
5103(a) notice was no longer required.

Also, the Veteran is represented by the California Department 
of Veterans Affairs, and this agency is presumed to have 
knowledge of what is necessary to substantiate a claim for a 
higher initial rating for PTSD.  Neither the Veteran, nor his 
representative, has pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA psychiatric examinations, which reviewed 
the Veteran's history and afforded an objective assessment of 
the level of severity of service-connected PTSD.  See 
38 C.F.R. §§ 3.326, 3.327 (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The examination 
reports are well rationalized, and thoroughly report the 
current level of severity of service-connected PTSD.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion with regard to the claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision at this time.

II.  Legal Criteria for Increased Ratings 

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating, which arise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations, which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Diagnostic Code 9411 addresses PTSD.  Under that Diagnostic 
Code, disability ratings may be assigned ranging between 0 
and 100 percent.  The veteran is currently assigned a 30 
percent disability rating.  This rating warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating contemplates PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

III.  Analysis

The Veteran was granted service connection for PTSD in a May 
2006 rating decision based on his exposure to combat in the 
Republic of Vietnam.  At the time, he was assigned a 30 
percent disability rating for his disability effective to his 
date of claim, October 24, 2005.  The Veteran posited a 
timely disagreement with the rating assigned, and a 
subsequent rating decision, dated in October 2009, increased 
the Veteran's rating to 50 percent.  This later decision did 
not, however, establish the effective date of the 50 percent 
rating all the way back to the initial claim for service 
connection.  Instead, the RO assigned the 50 percent rating 
to begin on June 11, 2009, the date of the most recent VA 
psychiatric examination.  As this is the case, there are two 
periods under review, and the claim is to be considered a 
"staged rating" for the purposes of the appeal, requiring 
an independent analysis of both time periods established by 
the RO's rating actions.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

A.  October 24, 2005 to June 10, 2009

The Veteran was given an initial 30 percent rating based on 
the findings of his earliest comprehensive VA psychiatric 
examination.  The associated report of this examination, 
dated in April 2006, noted that the Veteran required 
significant time alone and was socially withdrawn; however, 
at that time he was still able to work as a supervisor in the 
construction industry.  Chief symptoms were noted to be 
decreased concentration, difficulty falling asleep, abuse of 
alcohol, and recurrent memories of the trauma he experienced.  
A GAF score of 55 was assessed along with the diagnosis of 
PTSD. 

Following this initial examination, the Veteran submitted a 
letter from his VA social worker, dated in April 2007.  This 
letter states that the Veteran had symptoms of flashbacks 
(experienced weekly), survivor guilt, and difficulty 
functioning at work.  That is, while the Veteran was still 
employed at this point in time, "several times" during the 
course of his work, he would be forced to leave the job site 
due to conflict with his co-workers.  Essentially, the 
Veteran was becoming gradually more overwhelmed and agitated 
due to his PTSD, and this was impacting his ability to 
function at work.  It was noted that the Veteran was married; 
however, the Veteran's spouse was reported to be having 
problems dealing with the Veteran's PTSD-related anger and 
emotional detachment.  A GAF score of 50 was assigned by this 
social worker.  

Subsequent VA clinical records and private social work 
records, dated from February 2006 to December 2007, 
essentially mimic the symptoms reported in the earlier VA 
examination report.  That is, hypervigilance, grief and 
sadness, low tolerance to stress, substance abuse (alcohol), 
trouble sleeping, anxiety, and social isolation were the 
chief symptoms of the service-connected PTSD.  The Veteran 
was still working in construction during this time, although 
the work was impeded with noted problems dealing with co-
workers.  The Veteran never reported feeling suicidal or 
homicidal, and although a vague reference in a November 2006 
clinical report references "visual illusions" while the 
Veteran "patrols" his house, he was never specifically 
diagnosed as having psychotic features associated with his 
disability.  

The evidence supports the assignment of a 50 percent 
disability rating for the Veteran's PTSD for the period of 
time from October 24, 2005 to June 10, 2009.  Specifically, 
the Veteran's repeated leaving of his employment area due to 
agitation and anger is evidence of reduced reliability in his 
occupational functioning.  See 38 C.F.R. § 4.130, DC 9411.  
The Veteran's concentration was impaired during this period, 
with the April 2007 social work letter noting that the 
Veteran had taken two years to remodel his kitchen without 
completion of the task.  Additionally, the Veteran's moods 
are disturbed, and his GAF scores of 50-55 do indicate that 
there is enough evidence to suggest a reduced level of 
reliability and productivity.  Id.  While the PTSD is 
productive of a significant disability for this period under 
review, it is noted that the Veteran was still able to work 
and maintain a relationship with his spouse (albeit not 
without difficulty).  The Veteran was not suicidal or 
homicidal, did not have any noted panic attacks, and his 
personal appearance and hygiene were adequate.  While the 
Veteran was angry during this period, he was not noted to be 
psychotic or spatially disoriented, and his agitation did not 
amount to violence (as he could remove himself from 
situations which bothered him at work).  There is thus 
nothing in the record, for this period, which would show 
occupational and social impairment in most areas.  
Accordingly, the preponderance of the evidence is against the 
claim for a disability rating in excess of 50 percent for the 
service-connected PTSD for the period from October 24, 2005 
to June 10, 2009.  The Veteran did not meet the criteria for 
a 70 or 100 percent disability rating.  See 38 C.F.R. 
§ 4.130, DC 9411.  There is no doubt to be resolved; and an 
increased rating is not warranted for this period of time.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

B.  June 11, 2009 to the Present

The Veteran was afforded a second VA examination in June 2009 
to address the severity of his PTSD.  In the associated 
report, it was noted that the Veteran was still having 
problems sleeping, and that news of current conflicts in the 
Middle East were troubling to him, as they reminded him of 
his Vietnam service.  Anger, irritability, nightmares, and 
recurrent memories of his Vietnam experiences were still 
predominant features of his PTSD.  The Veteran was no longer 
working at the time of the examination.  The Veteran's anger 
had caused him to get into confrontations with his supervisor 
and his co-workers, and he was unable to maintain his 
employment in construction.  The Veteran did not have 
delusions or hallucinations, did not have panic attacks, and 
his thought processes and judgment were noted to be intact.  
There were some problems with memory, and it was described by 
the examiner as being mildly to moderately abnormal, with the 
Veteran having problems with the retention of highly learned 
materials and in concentrating to complete tasks.  Suicidal 
and homicidal ideation were absent.  

Based on the above symptoms, the examiner determined that the 
Veteran had occupational functioning impacted due to his 
inability to work.  Additionally, the Veteran was noted to no 
longer socialize, as he would stay home in order to avoid 
people.  A GAF of 49 was assigned.  

The disability picture noted in the June 2009 VA examination 
is significantly worse than that noted in the previous 
examination of 2006.  Specifically, the Veteran's disorder 
has become so severe that he is unable to work, and his 
socialization is limited to his own home life.  Apparently, 
the Veteran is still married to his spouse, so there is some 
level of social interaction; however, the Veteran's 
unwillingness to venture out of his home and his inability to 
work certainly suggest a decrease in the level of social and 
occupational functioning.  Indeed, based on the findings of 
the examination, the Board will assign a 70 percent 
disability evaluation from June 11, 2009 to the present.  
There are deficiencies in most areas of occupational 
functioning, as the Veteran can no longer work, and his 
social interaction is limited to remaining in his home with 
his spouse.  See 38 C.F.R. § 4.130, DC 9411.  Additionally, 
while the Veteran's judgment is not impaired, his anger 
management problems have resulted in his losing his 
employment, and this is suggestive of difficulties in 
controlling impulses due to a violent temperament.   

The Veteran does not have issues with panic attacks, is not 
in a near-continuous state of panic, does not have homicidal 
or suicidal ideation, is not psychotic, and while there are 
some problems with retention of highly learned material, he 
is not so disabled as to have impaired thought processes.  
The Veteran is oriented to time and space, is not a danger to 
himself or others, and is able to maintain personal hygiene.  
Indeed, based on these findings, the Veteran is not totally 
incapacitated by his PTSD, and his disorder is not productive 
of a complete impairment in social and occupational 
functioning.  Given this, the maximum 100 percent evaluation 
is not warranted.  See 38 C.F.R. § 4.130, DC 9411.  

C.  Extraschedular Consideration and Conclusion

Regarding an extraschedular evaluation for both periods under 
review, the Board notes that the Veteran has never been 
hospitalized for his service-connected PTSD.  There is 
certainly a marked interference with employment due to his 
PTSD; however, as occupational functioning is considered in 
the schedular criteria, there is nothing in the Veteran's 
disability picture which is so unique as to take it outside 
of the norm.  As such, remand for a referral to the Director 
of VA's Compensation and Pension Service for consideration of 
an extraschedular rating is not necessary.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

In reaching the determination to award partial increases for 
the two periods under review, the Board acknowledges that 
with regard to the denial of an increase in excess of 50 
percent for the first period under review, and a denial of a 
rating in excess of 70 percent for the second period, VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against findings of entitlement to ratings in excess of 50 
percent and 70 percent for the respective time periods.  38 
U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

An initial disability rating of 50 percent, and not in excess 
thereof, is granted for PTSD for the period of time from 
October 24, 2005 to June 10, 2009, subject to the statutes 
and regulations applicable to the payment of VA monetary 
benefits.   

A disability rating of 70 percent, and not in excess thereof, 
is granted for PTSD effective from June 11, 2009, subject to 
the statutes and regulations applicable to the payment of VA 
monetary benefits.    



____________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


